UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6964



JAMES WILLIAM BERRY, SR.,

                                              Plaintiff - Appellant,

          versus


PAUL KIRBY, Commissioner of Corrections;
HOWARD PAINTER, Warden, Mount Olive Correc-
tional; JOHN & JANE DOE, unknown defendants,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CA-99-483-5)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James William Berry, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James William Berry, Sr., appeals from the district court’s

order denying relief on his civil complaint filed under 42 U.S.C.

§ 1981 (1994), 42 U.S.C.A. § 1983 (West Supp. 1999), and 28 U.S.C.

§§ 2201, 2202 (1994).   We have reviewed the record and the district

court’s opinion accepting the magistrate judge’s recommendation and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court. See Berry v. Kirby, No. CA-99-483-5 (S.D.W.

Va. July 16, 1999).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2